Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
The amendment filed July 12, 2022 has been received and entered. With the entry of the amendment, claims 12-15 and 20-21 are canceled, and claims 1-11 and 16-19 are pending for examination.
 
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-12 and 16-19, and Species A: reducing agent of formaldehyde and Species B: copper plating bath in the reply filed on April 16, 2021 is acknowledged.

It is noted that non-elected claims 13 and 14 have been canceled by the amendment of November 8, 2021.

Specification
The objection to the disclosure because figure 4 should be discussed in the Detailed Description of the Invention section is withdrawn due to the amendment of June 22, 2021 providing this correction.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, part (d), has a “comparing” step, but as now worded it is confusing as to how the total amount of the sulfur compounds is determined. The claim has “comparing” “current data obtained in step (b) or the processed current data obtained in step (c) with data or processed data, respectively, in a reference plot showing time specific anodic oxidation currents vs. corresponding known relative concentrations of said sulfur containing compounds”.  This seems to say that the data of steps (b) or (c) is compared to a reference plot that shows “time specific anodic oxidation current vs. corresponding known relative concentrations of said sulfur containing compounds”.  However, it is not clear how the “comparing” occurs, and the specific relationship between the data of steps (b) or (c) and this reference plot.  For example, is the data of steps (b) or (c) considered to be “time specific anodic oxidation current” values?  So would the measured values during the anodic oxidation current decaying give time specific anodic oxidation current values?  Would the data or time specific anodic oxidation current values be inclusive of the anodic oxidation current of the reducing agent or is it limited to only current from the reducing agent, and would the time specific oxidation current values be inclusive of being measured as the part of overall current measurements?  Furthermore, how is the “comparing” conducted – such as (1) is there supposed to be a match at specific time points – (2) or is an overall set of values to be met, for example?  It is also unclear how the use of “relative concentrations” would lead to results.  Is there a comparison that shows actual results, or how the actual values would be determined?  It is not clarified what is occurring.  For the purpose of examination, using comparison of any sort to reference currents at specific measurement times with corresponding known concentrations of sulfur containing compounds would be understood to meet the requirements of the claim.  In the amendment of July 12, 2022, applicant has added features as to the Sulphur containing compound depositing on the working electrode and the rate of decay of the current resulting from the deposition corresponding to the total amount of sulfur containing compound in the measuring sample and plating bath.  However, this does not address the confusing as to how the “comparing” occurs in the step (d), not addressing the use of the “time specific oxidation currents vs. corresponding known relative concentration” as discussed above, and therefore the rejection is maintained. 
Claim 1, step (e) now has “based on the comparing in step (d), determining the total amount of said Sulphur containing compounds in the measuring sample and adjusting the total amount of said Sulphur containing compounds in said metal or metal alloy plating bath to a desired level”.  As worded this is confusing as to whether (1) based on the comparing in step (d) is to apply to both determining the amount of the sulphur containing compounds in the measuring sample and also adjusting the  total amount of the Sulphur containing compound in the plating bath or (2) only the determining amount of Sulphur containing compound in the measuring sample has to be based on the comparing in step (d) and the adjusting of the total amount of sulphur containing compounds in the plating bath can be based on something else or even occur before the measuring.  From the description of the process in the disclosure as filed, for the purpose of examination, option (1) is understood to be intended, but applicant should clarify what is intended, without adding new matter.
Claim 2, as now worded, (1) the sample itself could be no more than 50 volume % of plating bath material (so sample is diluted plating bath material) or (2) the sample could be 100% plating bath material and no more than 50 volume % of the actual plating bath is removed as the sample, so it is confusing as to what is intended.  Based on the original wording, for the purpose of examination, option (1) is understood to be what is intended, but applicant should clarify what is intended, without adding new matter.  The amendment of July 12, 2022 would still have this issue, because a total volume of the measuring same being no more this 50 volume % of the metal or metal alloy plating bath could still be read as option (2) where the total volume of the sample, for example, is 50 ml and the total volume of the bath is 100 ml, so the “total volume” of the sample is 50 vol % of the plating bath, or option (1) could also be the case. Applicant could clarify the claim language by having “wherein no more than 50 volume % of the total volume of the measuring sample contains the metal or metal alloy plating bath”, for example.
The dependent claims do not cure all the defects of the claims from which they depend and are therefore also rejected.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 and 16-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites the abstract idea of step (d) comparing the current data obtained in step (b) or the process current data obtained in step (c) with data or processed data, respectively, in a reference plot showing time specific anodic oxidation currents vs. corresponding known relative concentrations of said Sulphur containing compounds, and the abstract ides of step (e) based on the comparison in step (d), determining the total amount of Sulphur containing compounds in the measuring sample.  The  comparing in steps (d) and (e) can be an abstract idea in the form of a mental process, where the comparing would have evaluation, judgement, etc. that can be practically performed by the human mind, where one could simply look at the data of (b) or (c) and look at the other reference plot and look at any similarities or differences between the two to determine the amount of Sulphur using the human mind (in step (d)) and use the human mind to also determine how this would give the amount in the measuring sample for step (e). This judicial exception is not integrated into a practical application because (1) while there are physical actions in steps (a) and (b) and optional processing in (c), these steps amount to mere data gathering as an insignificant extra solution activity that does not add a meaningful limitation to the abstract ideas.  Note MPEP 2106.05(g). The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception in steps (a), (b) and (c) because the steps (a) and (b) and optionally (c) would consist of the data gathering needed to provide data for the abstract comparing of step (d) and step (e).  Additionally, (2) applicant has now has in claim 1, in step (e) (so after step (d)), “adjusting the total amount of a said Sulphur containing compounds in said metal or metal alloy plating bath to a desired level”.  This provides an activity that occurs after the data gathering and abstract comparison activity (steps (d) and (e)), however, this activity is also considered an insignificant extra solution activity as worded and is not integrated into a practical application. This simple activity claimed can be considered as simply “applying” the results from the determination, and note for example, MPEP 2106.04(d)(2) at (a) discussing the difference between applying a particular treatment, and just “administering a suitable medication to a patient” – where here the described simple adjustment can be considered as the simple administering a suitable medication, MPEP 2106.05(I)(A) as to applying it, MPEP 2106.05(f) as to applying it, and MPEP 2106.05(g) as to insignificant extra solution activity, noting for example Cutting hair after first determining the hair style, In re Brown, 645 Fed. App'x 1014, 1016-1017 (Fed. Cir. 2016) as indicating performing an activity after determining a feature to provide as insignificant extra solution activity, and the claim does not recite anything more that amounts to significantly more than the judicial exception.  Furthermore, it is noted that simply adjusting to a “desired level” can furthermore be considered as to using “abstract ideas” because there is no limitation as to what is desired or how determined what is desired.
	Claims 2-11 and 16-19 would also be rejected under 35 USC 101 for the same reasons as claim 1, where the additional features of these claims would merely give features of the data gathering requirements, such as providing the bath features or measurement features.
In the amendment of July 12, 2022, it is argued that the claims require much more than an abstract idea, with the positive steps to determine indirectly the concentration and adjust the plating bath based on the results of the measurements, where the process uses indirect measurement, not the direct measurement or observation of the Sulphur containing compound, and the claimed method is not an algorithm or a natural phenomenon, but instead an elegant method to determine very low concentration of Sulphur containing compound, by taking advantage of a natural phenomenon exhibited by the Sulphur containing compound (deposition on the electrode) and then to compare to a standard plot obtained with a corresponding reducing agent and Sulphur containing compound.
The Examiner has reviewed  these arguments, however, the rejection is maintained.  While there are measurement actions, such as obtaining the sample, and using supplied constant potential to obtain current data, these would be data gathering steps discussed above and in MPEP 2106.05(g), that would be an insignificant extra solution activity to provide the data for the abstract comparison activity. And the simple use of the results for adjusting the total amount of the Sulphur containing compound in the measuring same would also be an insignificant extra solution activity, and as well, it is noted that simply adjusting to a “desired level” can furthermore be considered as to using “abstract ideas” because there is no limitation as to what is desired or how determined what is desired

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 4, 6, 7, 9-11, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Japan 2012-177658 (hereinafter ‘658).
**** Please note Japan 2012-177658 provided on the IDS of 5/8/2018, and a machine translation was provided with the April 6, 2021 Office Action and used here***
Claim 1:  ‘658 teaches a method for monitoring the total amount of Sulphur containing compounds in a metal plating bath (0012), where the Sulphur containing compounds can contain at least one Sulphur atom having an oxidation state below +6 (0035-0036).  The method includes (a) providing a measuring sample comprising the Sulphur containing compound and reducing agent that is obtained from the metal plating bath  (0029, 0039, 0040, 0058, giving at least one Sulphur containing compound and at least one reducing agent), (b) in a measuring unit comprising a working electrode that is contacted with the measuring sample, applying a constant potential to the working electrode (0059), where it would be understood that the reducing agent would be anodically oxidized at the working electrode in the presence of the Sulphur containing compound, to generate an anodic oxidation current (since reducing agent such a dimethyl amine borane or hydrazine, as in 0039, can be present, and corresponds to reducing agent described by applicant (pages 12-13 of specification) where the potential applied of 300 mV is in the range described by applicant (present claim 8, or at least be understood to be acceptably applied in this range given the voltage described), and current density within the claimed range (note present claim 9) shown as being provided (figure 2), the same anodic oxidation would be at least predictably and acceptably understood to occur, since the same conditions for achieving such anodic oxidation are provided from the selection of materials and conditions to use as described by ‘658), and simultaneously measuring the anodic oxidation current to obtain current data (0059, since anodic oxidation current understood to be used as discussed above, this would be measured when measuring the current data, and the current data would at least include the anodic oxidation current measurements), and furthermore, as to measuring the anodic oxidation current decaying over time to obtain current data during the decaying, it is described to provide the constant voltage (potential) for a certain period of time (such a one minute) and the current measured (0059), where since the potential is provided for a period of time and the current is measured, it would be understood or at least suggested that the anodic oxidation current decaying over time is measured in this process, since there would be a period of time with the current (allowing the decay as described by applicant) and a current is measured, and there is no limit as to the precise measurement time, so it would be understood that either the decay is measured during the time of measurement (note 0062 indicating to hold the potential for a certain period of time and measuring the current at that time, which can be understood to measure for this period of time and also note 0020 discussing integrating current value flowing through the workpiece “in the fixed time” with the current measured at the time of potential being held) or at least it would be suggested to measure such a decay since measurement occurs of the effect of the current flow from the constant voltage (0059) and therefore by measuring during the entire current flow time a desired measurement of the effect of the voltage occurs.  Simultaneously with the applying of the constant potential and anodically oxidation of the reducing agent, it is understood that the Sulphur containing compound is deposited onto the working electrode (note 0013, 0061,where it is described that when potential is applied to the working electrode, the sulfur based composite can be adsorbed/desorbed onto the surface of the working electrode, so would be deposited on the electrode).  As to this resulting in decay of the anodic oxidation current, it would be understood that this occurs since the same depositing on the electrode indicated by applicant as giving decay would be present.  ‘658 further provides (d) comparing the current data obtained in step (b) with data of at least one reference (which would include the anodic oxidation current, since would be comparing measured results with desired results, so it would be suggested to one of ordinary skill in the art that one would compare the same type of results so as to clearly and efficiently compare the same features) (note 0052-0053, and where it would be understood that the correspondence values would be suggested to one of ordinary skill in the art to be obtained from a reference sample as described by ‘658 for the testing, since known values would have to be obtained from a known method of getting the values, and ‘658 shows how current values can be obtained, giving a predictably acceptable method of obtaining the desired values), and determines the total amount of the Sulphur containing compounds in the metal plating bath (in the form of concentration, 0052-0054).  Additionally, as to the step (d) as to determining the total amount of Sulphur containing compounds in the metal or metal alloy bath being determined by comparing the data from step (b), for example, with a reference plot showing the time specific anodic oxidation currents against corresponding known relative concentrations of said Sulphur containing compounds, as discussed above, it would have been obvious to provide comparison of the measuring sample values with reference sample amounts/values (that is, with known relative concentrations to the extent claimed) of the anodic oxidation currents, which would be time specific, given the specific measurement over controlled amounts of time.  As to using a reference “plot”, ‘658 describes a correspondence table or formula (0052) and also describes various results placed on graph/figure form (note figures 2-4) and therefore, the use of a reference “plot” for containing the values for comparison would have been an obvious matter of design choice with an expectation of predictably acceptable results as a known way to store data.  The measured and comparative data would at least include the anodic oxidation currents from measurements as discussed above, and would be over time, as the measurements occur over time, and would need to include the corresponding known relative concentrations of the sulfur containing compounds (from the reference samples), since the purpose is to determine the relative concentrations of the sulfur containing compounds using known values, and noting that ‘658 indicates to use current values for a period of time and concentration calculated using known correspondence of values and concentration  so would include time specific anodic oxidation currents (noting 0053-0054), and thus providing the plot with material of time specific anodic oxidation currents vs known relative concentrations (note also the confusion as to what is actually required as discussed in the 35 USC 112 rejection above).  ‘658 would further described that based on the comparison in step (d), the total concentration of Sulphur containing compounds  in the nickel plating bath would be determined based on in the measuring sample (0053-0054) and this would also measure the concentration of Sulphur containing compounds in the sample described in ‘658 since the sample would be directly from the bath (0041), and therefore the total amount in the form of concentration is determined.  Thus, the step (e) of determining the total amount of Sulphur containing compounds in the measuring sample would be provided in the form of concentration.  As to doing this based on the comparison in step (d), since the “comparison” determines how the amount of Sulphur containing compounds is present, the “comparison” of step (d) would also be indicated or suggested to be used for the determination of the total amount of Sulphur containing compounds in the measuring sample (in the form of concentration, since the same concentration would be understood for the sample and the overall plating composition, since the sample is simply a small amount of the bath of plating composition). If total amount is to refer to a specific weight or volume of Sulphur containing compound, it further would have been obvious to one of ordinary skill in the art to predictably and acceptably provide this by calculation based on the weights or volumes of the material, since all three (concentration, weight, volume) would be predictably and acceptably used to supply Sulphur compound for adjustment to the bath (as desired by ‘658 as the used for the determined concentration note 0055), and determining the amount for the sample and bath would allow for values using both, such as doing conversions to the amount in the bath from the relative amount of the sample compared to the bath.  Using the determined amount of sulfur in the bath/sample, ‘658 would suggest adjusting the total amount of the Sulphur containing compounds in the metal or metal alloy plating bath to a desired level (note 0055-0056, 0063-0064).  Furthermore as to the rate of decay of the anodic oxidation current resulting from the deposition of the Sulphur containing compound on the working electrode corresponding to the total amount of Sulphur containing compound in the measuring sample and the metal/metal alloy plating bath, it would be understood that this would be the case, since ‘658 provides the sample with the Sulphur containing compound, the working electrode with constant potential, deposition of Sulphur containing compounds, etc. as discussed that would give all the features described by applicant as giving this result, and therefore the same correspondence as claimed is understood to occur.  Note Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Claim 3: it is understood that a reducing agent amount can be provided in the sample such that the measured anodic oxidation current is at least 1 mA/cm2, because as shown in figure 2 (note 0070), the measured solution can give readings above 1 mA/cm2 depending on the sample conditions, and, reducing agents amount would be selected as a range of reducing agent amounts of 0.01 to 1 mol/L would be provided (0039).  As to current value of at least 3 mA/cm2, while the tests only describe values approaching 2 mA/cm2, given that a variety of current values can be used with a variety of potential voltages and a range of reducing agent amounts can be used as discussed above, it would have been obvious to one of ordinary skill in the art to optimize the amount of reducing agent, potential values, giving current values to get the best results for reading values and plating, giving values in the claimed range. Note "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 4: ‘658 indicates that the reducing agent can be dimethyl amine borane (oxidizable nitrogen atom), hydrazine (oxidizable nitrogen atom), hypophosphorous acid (oxidizable phosphorus atom), for example (0039).
Claims 6, 16: ‘658 would indicate Sulphur compounds having at least one Sulphur atom with a less than +4 oxidation state or -2 to +2 oxidation state, note mercaptosuccinic acid, thiodiglycolic acid, etc. (0036).
Claim 7, 17: ‘658 would indicate that the working electrode can be gold or platinum, for example (0047).
Claim 9: ‘658 would indicate that resulting anodic oxidation current can be in a range of between 1 and 2 mA/cm2 (note figure 7 and 0070).
Claim 10: ‘658 describes in the example that the step (b) part can be carried out for a period to time, for example one minute (0059-0060), and is generally described for a certain period of time (0050).  It would have been obvious to optimize the amount of time for the specific sample used and as a result it would have been determined that the amount of time could also be in the range that would be greater than 100 seconds. Note "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 11: ‘658 describes in the example that the step (b) part can be carried out for a period to time, for example one minute (0059-0060), which would be in the range of “up to” 6 hours.

Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over ‘658 as applied to claims 1, 3, 4, 6-7, 9-11, 16 and 17 above, and further in view of Japan 2003-147540 (hereinafter ‘540).
*** Please Note: Japan 2003-147540 with a translation was provided with the IDS of June 13, 2020, and the documents provided with the IDS are used here .***
Claim 2: as to the measuring sample being no more than 50 volume % plating bath, ‘658 indicates to remove material from the metal/metal alloy plating bath to provide a sample for testing (0040-0042, figure 1), but does not indicate to dilute, for example, the plating bath material in the measuring sample. However, ‘540 describes how it is desired to measure the concentration of a sulfur containing compound in a nickel electroless plating solution (0001), where ‘540 indicates that for testing the plaiting solution can be used or a diluted version of the plating solution (0006, 0012), where dilution can be in water or in material the same as the plating solution (so with reducing agent, etc.) (0012), where the method of testing can also use electrodes with potential difference measurements (0019) and readings can be correlated with values from a plating solution with a known sulfur compound concentration (0020), where the use of diluted solutions is noted (0020), where the solutions can be 10 fold diluted, for example (0020) with water for example giving 10% by volume plating solution (0025).  Therefore, it would  have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘658 to use diluted solutions as described by ‘540 with an expectation of providing desired readings with less removal of plating solution from use, since ‘658 removes plating solution for testing using electrodes, and ‘540 indicates that plating solution that is to be tested for sulfur compound concentration using electrodes can be diluted before testing, which would allow removal of smaller amounts of material, and further as described by ‘540 the dilution can be suggested to be provided to give 10 % by volume plating solution, in the claimed range.
Claim 5: As to the amount of Sulphur containing compound as 2 ppm or less, it is indicted by ‘540 that a desirable amount in an electroless nickel plating solution is preferably 2 to 10 micromols/L (0010) and notes materials similar to that in ‘658 such as thiodiglycolic acid (note ‘658 at 0036 and ‘540 at 0009).  The Examine takes Official Notice that thiodiglycolic acid would have a mol. weight of approximately 92.1 g/mol, resulting in, for a range of 2-10 micromol/l, approx. 0.184 to 0.92 ppm of sulfur containing compound.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘658 to desirably have 2-10 micromol/l of sulfur containing compound in the plating bath as suggested by ‘540 as a desirable amount of sulfur containing compound, since both references indicated nickel electroless plating solutions with sulfur containing compound, and ‘540 indicates a desirable amount of sulfur containing compound.  Furthermore, when using acceptable sulfur containing compounds, as discussed above, the desired amount can be 0.92 ppm or less of sulfur containing compounds, and thus a resulting test of simply the plating solution would predictably and acceptably give results in this range which would be in the claimed range, or when diluting 10 fold as suggested for claim 2, above, the results would be 0.092 or less, also in the claimed range.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over ‘658 as applied to claims 1, 3, 4, 6-7, 9-11, 16 and 17 above, and further in view of Berzins et al (US 5112702).
Claim 8: ‘658 notes that an Ag/AgCl reference electrode can be used (0068) and a constant potential of 310 mV, for example (0071), but Berzins notes that potential can be conventionally calculated using an Hg/Hg2SO4 reference electrode (column 2, lines 55-65, column 3, line 45 to column 4, line 20, where Pt working electrodes can be Pd or gold plated, and while refers to cathode potential, still shows known use of Hg/Hg2SO4 for reference electrodes) with mV level constant potential (Table I).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘658 to use Hg/Hg2SO4 as suggested by Berzins as a reference electrode when using voltage ranges as described by ‘658 with an expectation of predictably acceptable results, since ‘658 indicates using constant potential of 310 mV, for example, and Berzins indicates that potential can also be conventionally provided with constant potential relative to an Hg/Hg2SO4 electrode.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over ‘658 as applied to claims 1, 3, 4, 6-7, 9-11, 16 and 17 above, and further in view of Donner et al (US 2011/0221445).
Claims 18, 19: As to using the reducing agent of formaldehyde and the metal plating bath as a copper plating bath, ‘658 describes using a nickel electroless plating bath and reducing agents such as dimethylamine borane and hydrazine (0039).  However, Donner would indicate that electrode measuring with potential of a stabilizer additive concentration can be used for electroless solutions including where a fixed potential is applied for a period of time (abstract, 0017, 0031-0035), where the stabilizer can be a sulfur containing compound (0029) and the plating solution can be nickel or copper (0028) and described reducing agents can be formaldehyde or dimethylamine borane (0029), with examples of testing with a copper plating solution with formaldehyde (note 0061-0063) and nickel with hypophosphite (0080-0081).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘658 to also use the ‘658  process for electroless copper plating solutions with formaldehyde reducing agent as suggested by Donner with an expectation of providing further plating solutions that the process will work with, since ‘658 provides an electrode testing method using constant potential, and Donner indicates how along with nickel electroless plating solutions, electrodes to which constant potential can be applied can be similarly used for testing for amounts of sulfur containing additives in electroless copper plating solutions with formaldehyde reducing agent as well as electroless nickel plating solutions.

Response to Arguments
Applicant's arguments filed July 12, 2022 have been fully considered. 
(A) As to the 35 USC 112 rejections, note the rejections above provided as to the claims as now worded.  Applicant’s arguments have been addressed in that section above with the rejections.
(B) As to the 35 USC 101 rejections, applicant’s arguments have been addressed following the rejection above.
(C) As to the 35 USC 103 rejections, applicant argues that ‘658 fails to suggest utilizing the decay of the anodic oxidation current, and is specifically distinguished from the present invention at page 3 of the present application.  It is argued that the presently claimed step (b) of claim 1 is not taught or suggested by ‘658, where ‘658 sets only arbitrary measurement points, where applicant uses data after decay of anodic oxidation current, and uses an indirect method, while ‘658 directly determines Sulphur content (note 0013, 0020 which describe direct oxidation or reduction of the Sulphur containing compound by the current), and that ‘658 also does not disclose or suggest anodic oxidation of a reducing agent. It is also argued that figure 4 of ‘658 shows linear increase of charge quantity (positive slope) with increasing concentration of the sulphur containing compound, in contrast to the principle of the present invention, where applicant discusses their results at page 10 of the Remarks.
The Examiner has reviewed these arguments, however, the rejections are maintained. As to ‘658 not utilizing the decay of the anodic oxidation current, as to measuring this current during decay (and simultaneously measuring this current decaying over time, simultaneously with the applying a constant potential), since ‘658 provides the constant potential over time and it would be at least suggested to measure during and over the time, the decay would be measured “simultaneously” as it occurs over time as part of measuring the current flow as discussed in the rejection.  As to the discussion of ‘658 in the present application, it discusses that ‘658 has a control method and system that easily and accurately measures and controls a concentration of sulfur compounds in electroless nickel plating solution, but does not discuss how that method would differ from applicants.  As to the present invention providing features as in part (b) of claim 1, the Examiner has provided how these features would be suggested by ‘658 to the extent claimed in the rejection above.  As to ‘658 not having any hint of simultaneously measuring the anodic oxidation current decaying over time to obtain current data values after the decay, as discussed above, it is the Examiner’s position that this would be suggested by ‘658.  As to applicant using an indirect method, and ‘658 a direct method of determining sulfur content, the Examiner disagrees.  ‘658 also uses an indirect method, since there is not a direct method where the measuring apparatus immediately and directly measures the sulphur content, rather as discussed at 0013-0014, 0020, 0050, a constant current potential is applied to the solution same using a working electrode for a period of time, a direct measurement of flowing current is provided, and then using the proportional relationship between the current and concentration of sulfur compound, the sulfur content is then determined, so sulfur compound concentration is indirectly determined.  ‘658  notes using a correspondence table to compare relationship between current flowing and the concentration of sulfur compound (0052).  As to this using anodic oxidation of a reducing agent, as discussed in the rejection above, reducing agent is provided that corresponds to that taught for use by applicant, voltage/potential is applied in the range taught by applicant, and current density within that taught for use by applicant is provided, the same anodic oxidation giving an anodic oxidation current is understood to be predictably and acceptably provided, since the same conditions for such current would be provided when using the same materials and conditions taught by applicant  and ‘658.  Furthermore, since the current flow is measured, it would be understood that the anodic oxidation current from such is measured to be at least included in the overall current measurement. Similarly, as to measuring this current during decay (and simultaneously measuring this current decaying over time, simultaneously with the applying a constant potential), since ‘658 provides the constant potential over time and it would be at least suggested to measure during and over the time, the decay would be measured “simultaneously” as it occurs over time as part of measuring the current flow.  Even if ‘658 measured at points over the time, the measurement would be during (simultaneous) with potential application, and the points would reflect as a point during the overall decay time (so for example, a point measured at 1 minute or 2 minutes, etc, would have the same results as the point measured at 1 minute and 2 minutes of a continuous measurement over time). As to measuring over time the Examiner discussed in the rejection why it would be suggested to measure during the entire current flow.  Note for example, 0020 discussing integrating the current flowing through the workpiece in the fixed time with the current measured at the time of potential being held, 0062 and the discussion in the rejection which also discusses why a reference plot to the extent claimed would be suggested. It is confusing as to why figure 4 of ‘658 would be different than figures 4, 6 of applicant. Figures 4, 6, etc. of applicant appear to be measurements with a specific formaldehyde based copper plating solution, and it is not clear if this affects the results, or whether applicant is providing different measurements as to the current measurement than ‘658 that are not claimed. Note for example, as worded, current from the anodic oxidation of the reducing agent can be measured as part of an overall current measurement. Is applicant somehow measuring only anodic oxidation of the reducing agent?  Are they measuring anodic oxidation without including any other current measurements?  Applicant also refers to stable points after decay taken to create a current vs. concentration plot, but the claims do not refer to using points only at a certain point after decay.  The claim as worded appears to include measurements and values that would be broader than what applicant is describing as different.  Applicant has now claimed that there are features as to the depositing of sulfur compound, but this is indicated by ‘658 as discussed in the rejection above.
  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413. The examiner can normally be reached M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718